                           IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON

                                    PORTLAND DIVISION


U.S. BANK NATIONAL
ASSOCIATION, as Trustee for
GREENPOINT MORTGAGE FUNDING
TRUST MORTGAGE PASS-THROUGH
CERTIFICATES, SERIES 2006-AR4,
                                                                    Case No. 3:16-cv-01307-AC
              Plaintiff,
       v.                                                 AMENDED OPINION AND ORDER

TERENCE EDWARDS; WEST COAST
SERVICING, INC.; GMAC
MORTGAGE, LLC; LSI TITLE
COMPANY OF OREGON, LLC; and
PERSONS OR PARTIES
UNKNOWN CLAIMING ANY RIGHT,
TITLE, LIEN OR INTEREST IN THE
PROPERTY DESCRIBED IN THE
COMPLAINT HEREIN,

              Defendants.




MOSMAN, J.,

       On August 28, 2018, Magistrate Judge John V. Acosta issued his Findings and

Recommendation (F&R) [74], recommending that I GRANT in part and DENY in part

Plaintiffs Motion for Summary Judgment [56]. Defendant Terence Edwards untimely filed

Objections to the F&R [99] after I issued an Order and Opinion adopting the F&R in full [96].



1 - AMENDED OPINION AND ORDER
                                         DISCUSSION

       The magistrate judge makes only recommendations to the comi, to which any paiiy may

file written objections. The court is not bound by the recommendations of the magistrate judge,

but retains responsibility for making the final determination. The comi is generally required to

make a de novo determination regarding those portions of the report or specified findings or

recommendation as to which an objection is made. 28 U.S.C. § 636(b)(l)(C). However, the

comi is not required to review, de novo or under any other standard, the factual or legal

conclusions of the magistrate judge as to those portions of the F&R to which no objections are

addressed. See Thomas v. Arn, 474 U.S. 140, 149 (1985); United States v. Reyna-Tapia, 328

F.3d 1114, 1121 (9th Cir. 2003). While the level of scrntiny under which I am required to

review the F&R depends on whether or not objections have been filed, in either case, I am free to

accept, reject, or modify any part of the F&R. 28 U.S.C. § 636(b)(l)(C).

                                        CONCLUSION

       Although Mr. Edwards's objections were untimely, I have reviewed those portions of the

F&R to which he objected. Upon review, I agree with Judge Acosta's recommendation and I

ADOPT the F&R [74] in full. I GRANT in part and DENY in part Plaintiffs Motion for

Summary Judgment [56].



       IT IS SO ORDERED.
                          cpl
       DATED this     ~ ciaYOf October, 2018.




2 - AMENDED OPINION AND ORDER
